Pending in the Circuit Court of Hillsborough County, Florida, is a common law action involving the constitutionality of Sections 534.04, 534.33 and 534.42, Fla. Stats. 1941. It is the view of the lower court that there does not exist in Florida a controlling precedent determinative of the pending controversy, and, pursuant to Florida Supreme Court Rule 38, effective April 1, 1938, the constitutionality of the aforesaid Sections have been certified to this Court for adjudication. The record has been lodged here and briefs filed by counsel interested in the questions presented and the whole Court having heard oral argument, at the bar of this Court, and, being now fully advised in the premises;
It is our conclusion, after a careful study of the several questions presented, that the lower court has the authority and power to hear and determine the several questions certified to this Court, and make appropriate orders thereon, when the same can or may be reviewed here on appeal. It is our view that there now exists in Florida controlling precedents *Page 314 
applicable to points in controversy. The certified questions are not such as are contemplated or controlled by Rule 38,supra, and accordingly the certificate is hereby denied. See Schwob Co. v. Florida Industrial Commission, 152 Fla. 203,11 So.2d 782.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.